DETAILED ACTION
Status of Claims: Claims 14-16, 18-33, and 35-45 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 14-16, 18-33, and 35-45 (renumbered as 1-30) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 14 and 31 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious receiving, by an apparatus from an access point, a second indication signal upon the apparatus transitioning from a Radio Resource Control (RRC) connected state to an RRC inactive state, the second indication signal being different from a previously configured first indication signal and indicating a second transmission scheme selected for the apparatus for grant-free packet uplink transmissions, the second transmission scheme being different from a first transmission scheme currently assigned to the apparatus for the grant-free packet uplink transmissions.
Independent claims 26 and 39 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious receiving, by an apparatus from an access point, a second indication signal upon the apparatus transitioning from a Radio Resource Control (RRC) connected state to an RRC inactive state, the second indication signal being different from a previously configured first indication signal and indicating a second transmission scheme selected for the apparatus for grant-free packet uplink transmissions, the 
Dependent claims 15-16, 18-25, 27-30, 32, 33, 35-38, and 40-45 are allowed based on the virtue of their dependency on the allowed base claims 14, 26, 31, and 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476